                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

DEBRA STEWART                                                               PLAINTIFF

V.                          CASE NO. 3:17-CV-252-BD

SOCIAL SECURITY ADMINISTRATION                                            DEFENDANT

                                         ORDER

        Plaintiff Debra Stewart has moved for an award of attorney’s fees under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. ' 2412. (Docket entry #17) She seeks fees

and expenses in the amount of $3,595.07 (Id.) The Commissioner does not object to the

amount requested. (#19)

        Ms. Stewart’s motion (#17) is GRANTED, and the Commissioner is directed to

pay $3,595.07 in fees and expenses, subject to offset if he has outstanding government

debt.

        IT IS SO ORDERED, this 14th day of February, 2019.


                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE

 
